                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ROSE GARCIA,

            Plaintiff,

v.                                                        CV No. 17-990 WJ/CG

SAFECO INSURANCE COMPANY, et al.,

            Defendants.

                    ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court upon the parties’ notice of settlement on

January 17, 2019. IT IS THEREFORE ORDERED that the parties shall submit closing

documents by February 21, 2019.

      IT IS SO ORDERED.




                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
